United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Marfa, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0807
Issued: January 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 1, 2017 appellant filed a timely appeal from a January 5, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established an injury on June 22, 2015 in the
performance of duty.
FACTUAL HISTORY
On June 23, 2015 appellant, then a 46-year-old special operations supervisor, filed a
traumatic injury claim (Form CA-1) alleging that on June 22, 2015 he twisted his left ankle in the
performance of duty. He related that he was stepping onto a curb in front of a convenience store
when he slipped and fell. Appellant worked from 7:00 a.m. to 3:00 p.m. and the incident
occurred at noon. The employing establishment did not controvert the claim.
Appellant stopped work on June 23, 2015, returned to limited-duty work from July 9 to
September 7, 2015, and resumed to his usual employment on September 8, 2015.
By letter dated December 16, 2015, OWCP informed appellant that it had initially paid a
limited amount of medical expenses as his injury seemed minor and did not result in significant
time lost from work. It advised that it was now adjudicating the merits of his claim as his
medical bills had exceeded $1,500.00. OWCP requested that appellant submit additional factual
and medical information, including information regarding whether he was on the premises of the
employing establishment at the time of his injury and whether he was performing work duties.
Appellant, in a December 21, 2015 response, indicated that he was not on the premises of
the employing establishment at the time of the incident. He related:
“I was performing my regularly assigned duties for the date (On Duty -- In
Uniform) when I left the premises to go to the Stripes Convenience store in order
to purchase a sandwich for lunch at the Subway station inside the building. My
intentions were to buy the sandwich and return to my office, unfortunately that
didn’t happen as I slipped on the curb and twisted my left ankle.”
Appellant advised that the convenience store was located a mile and a half from his
office. He asserted that as a law enforcement officer he was “always officially on duty” during
his assigned work hours of 7:00 a.m. to 3:00 p.m.
In a January 11, 2016 e-mail, OWCP requested that the employing establishment indicate
whether appellant had a fixed place of employment. In a January 21, 2016 response, the
employing establishment related that he did not have a scheduled lunch period, but had a fixed
place of employment.
By decision dated January 22, 2016, OWCP denied appellant’s traumatic injury claim
finding that he was not in the performance of duty at the time of the June 22, 2015 incident. It
found that as he left the premises of the employing establishment to buy lunch he was outside of
the coverage of FECA.
On February 22, 2016 appellant, through counsel, requested a telephone hearing before
an OWCP hearing representative. At the telephone hearing, held on October 13, 2016, he related
2

that he did not have a set break for lunch but instead time for lunch break but instead got
something when he got a chance and brought it back to the office to eat. The convenience store
was a mile and a half away and off the premises of the employing establishment. Appellant
drove to the store in his government vehicle and noted that if an emergency had occurred he
would have been dispatched to the situation regardless of whether he was going to get something
to eat. He advised that his building did not have a cafeteria and that he did not have an assigned
place to get lunch. Appellant used continuation of pay after the injury.
Counsel, on October 13, 2016, noted that appellant was on a paid lunch break, in
uniform, and available to respond to any emergency at the time of injury. He maintained that the
Board cases of J.C.3 and B.H.,4 supported that he remained in the course of employment while
leaving the premises to obtain food, noting that there was no cafeteria on the premises of the
employing establishment.
By decision dated January 5, 2017, OWCP’s hearing representative affirmed the
January 22, 2016 decision. She found that, under the premises doctrine, injuries that occurred
while going or coming during a lunch period were not compensable for employees having fixed
hours or places of work.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.5 The phrase
sustained while in the performance of duty under FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of arising out of and in the course of
employment.6
To arise in the course of employment, an injury must occur at a time when the employee
may reasonably be said to be engaged in the master’s business, at a place where he may
reasonably be expected to be in connection with the employment, and while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental thereto.7
The Board has recognized as a general rule that off-premises injuries sustained by
employees having fixed hours and places of work while going to or coming from work or during
3
Docket No. 12-1430 (issued January 9, 2013). In J.C., the Board remanded the case for OWCP to determine
whether the claimant was on temporary duty and whether he performed most of his work duties at sites off the
premises of the employing establishment.
4

Docket No. 14-0829 (issued July 8, 2015). In B.H., the claimant sustained an injury when he fell outside the
premises of the employing establishment while on a paid break. The Board found that the case was not in posture
for decision regarding whether the employing establishment approved or prohibited retrieving food off the premises
as a form of personal comfort and ministration.
5

5 U.S.C. § 8102(a).

6

See Valerie C. Boward, 50 ECAB 126 (1998).

7

See R.A., 59 ECAB 581 (2008); Mary Keszler, 38 ECAB 735 (1987).

3

a lunch period, are not compensable, as they do not arise out of and in the course of employment.
Rather, such injuries are merely the ordinary, nonemployment hazards of the journey itself,
which are shared by all travelers.8 Due primarily to the myriad of factual situations presented by
individual cases over the years, certain exceptions to the general rule have developed where the
hazards of travel may fairly be considered a hazard of employment. Exceptions to the general
coming and going rule have been recognized, which are dependent upon the relative facts to each
claim: (1) where the employment requires the employee to travel; (2) where the employer
contracts for and furnishes transportation to and from work; (3) where the employee is subject to
emergency duty, as in the case of firefighters; (4) where the employee uses the highway or public
transportation to do something incidental to his or her employment with the knowledge and
approval of the employer; and (5) where the employee is required to travel during a curfew
established by local, municipal, county or state authorities because of civil disturbances or other
reasons.9
OWCP’s procedures provide, “The employing [establishment] is required to complete the
reports and statements needed and then submit the evidence to OWCP. In several types of
claims (e.g., stress claims, claims with POD [performance of duty] issues such as premises,
temporary duty travel, or recreational injuries), a statement from the employing [establishment]
is imperative to properly develop and adjudicate the claim.”10
ANALYSIS
Appellant alleged that he twisted his left ankle on June 22, 2015 at 12:00 p.m. when he
slipped as he stepped onto a curb in front of a convenience store. He had driven to the
convenience store from his work location in his government vehicle to pick up a sandwich for
lunch. The convenience store was located about a mile and a half from his office. The
employing establishment did not controvert the claim. OWCP requested that appellant provide a
detailed description of the circumstances surrounding the June 22, 2015 incident and whether he
was on the premises of the employing establishment. It did not request detailed factual
information in writing from the employing establishment. Instead, in a January 11, 2016 e-mail,
OWCP asked if appellant had a fixed place of employment. The employing establishment
advised on January 21, 2016 that he had a fixed work location.
Appellant was not injured on the premises of the employing establishment and he had a
fixed work location. As noted, when an employee leaves the work premises for lunch, he is
generally not considered within the performance of duty. Appellant asserted that he was in
uniform and available for emergency calls at the time of the incident. As a law enforcement
officer, he must respond to law enforcement situations that arise at any given time, and if he had
been responding to a law enforcement situation he would be covered. In this case, however,
there is no evidence that he left the premises in response to a law enforcement situation. Thus,
8

See John M. Byrd, 53 ECAB 684 (2002); see also Gabe Brooks, 51 ECAB 184 (1999).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.6(a)
(August 1992); see also Melvin Silver, 45 ECAB 677 (1994).
10
Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.7(a)(2)
(June 2011).

4

under the general rule with respect to leaving work for lunch, appellant was not in the
performance of duty.11
For the June 22, 2015 incident to be under the coverage of FECA, there must be an
applicable exception to the general rule. The Board has recognized exceptions to the general rule
that off-premises injuries while going to or coming from work are not compensable.12 If the
employer provides the employee with an automobile under the employee’s control for coming to
and going from work, the journey is held to be in the course of employment.13
In S.A.,14 the claimant, a special agent, was injured in a motor vehicle accident while
driving a government vehicle on his lunch break. The employing establishment provided a
statement relating that the claimant was on call round the clock to respond to law enforcement
situations and that it provided a vehicle for him to use driving from home to work and on the job.
The Board determined that, if the claimant had been driving to work or coming home from work,
he would be in the course of employment as the journey would have been part of his
compensated employment.
The Board found, however, that there was no evidence
demonstrating that the employing establishment intended for the claimant to use the vehicle for
lunch or other personal use, and thus determined that his injury was not compensable as it
resulted from the ordinary, nonemployment hazards of a journey shared by all travelers.
The Board finds that OWCP did not sufficiently develop the evidence regarding whether
appellant was in the performance of duty at the time of the alleged June 22, 2015 slip and fall.
As noted, OWCP did not request detailed information from the employer. Its procedures provide
that a statement from the employing establishment is essential in developing a performance of
duty claim.15 The only evidence from the employing establishment is an e-mail indicating that
appellant had a fixed place of work. The employing establishment provided appellant with a
government-owned vehicle. It is unclear, however, whether his use of the vehicle to obtain lunch
off premises constituted part of his compensated employment.
The Board, consequently, finds that the case is not in posture for decision as to whether
appellant was in the performance of duty at the time of the alleged June 22, 2015 work incident.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested arbiter.
While appellant has the burden to establish entitlement to compensation, OWCP shares the
responsibility in the development of the evidence, particularly when such evidence is of the
character normally obtained from the employing establishment or other governmental source.16
On remand OWCP should obtain a statement from the employing establishment fully addressing
appellant’s work duties, including his use of a government vehicle and the responsibility to
11

See S.A., Docket No. 09-0169 (issued July 21, 2009).

12

See Melvin Silver, 45 ECAB 677 (1994).

13

A. Larson, The Law of Workers’ Compensation § 14.07 (2003).

14

Supra note 11.

15

See supra note 10; see also P.S., Docket No. 15-1672 (issued December 7, 2015).

16

See L.L., Docket No. 12-0194 (issued June 5, 2012); N.S., 59 ECAB 422 (2008).

5

respond to emergency situations and its policy regarding the scope of his employment as a law
enforcement officer. Following such further development as deemed necessary, it should then
determine whether appellant was in the performance of duty when he twisted his ankle on
June 22, 2015 and issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.17
Issued: January 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17
Colleen Duffy Kiko, Judge, participated in the preparation of this decision, but was no longer a member of the
Board effective December 11, 2017.

6

